Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Acknowledgements
The amendment on claims 1, 3-4 and 7, filed 05/21/2021 is acknowledged.
Claims 1-20 are pending.
Claims 5-6 and 11-20 cancelled.
Accordingly, Claims 1-4 and 7-10 have been examined.

Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered. 

Examiner’s Response to Amendment
35 U.S.C. § 101	
7. 	Claim 1 continues to be directed towards an event processing. This is an abstract idea. The computer technology merely automates and implements the abstract idea. 

35 U.S.C. § 112	
8. 	i. Means-Plus Function Claims 1 and 8-10
The claim limitation “wherein the real-time event- mediating channel is further configured to” still fails to disclose the corresponding structure, material, or acts for 

35 U.S.C. § 103
9.	Applicant’s arguments with respect to Claims 1-4 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 1-4 and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
12.	In the instant case, claims 1-4 and 7-10 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.
13.	The claim(s) are directed to event processing, which is an abstract idea. Specifically, the claims recite the steps of “store a plurality... commitment record...”; “receive... information related to one of the predetermined commitment records...”; “monitor an output of the at least.... event triggering rule”; “...in response to determining Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve an event processing, store a plurality of predetermined event commitment records, authenticate a user and facilitate an event by authorizing a first event facilitating entity, processing an associated event request, an event triggering rule, monitor output from at least one source, to determine when the output exceeds the associated threshold limit, make a consensus decision to complete the request, which is a form of commercial or legal interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
14.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as “a distributed communication network, a distributed blockchain network comprising a plurality of decentralized nodes configured to, a plurality of intra-related Internet-of-Things (IoT) communication devices, a processor, and a memory in communication with the processor and one or more sensors in communication with the processor, wherein the memory stores instructions 
15.	With respect to “the blockchain” it does not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
16.	The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of “a distributed communication network, a distributed blockchain network comprising a plurality of decentralized nodes configured to, a plurality of intra-related Internet-of-Things (IoT) communication devices, a processor, and a memory in communication with the processor and one or more sensors in communication with the processor, wherein the memory stores instructions and the processor is configured to execute the instructions to”, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of verifying a customer account. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
17.	Dependent claims 2-4 and 7-10 further describe the abstract idea of performs the steps or functions of event processing. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that 

Claim Rejections - 35 USC § 112
18.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

19.	Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 Means-Plus-Function
20.	The following claim limitation(s) invoke(s) 35 I.S.C. 112(f) or pre-AIA  35. U.S.C. 112, sixth paragraph.   However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function, and to clearly link the structure, material, or acts to the function. Therefore the Specification does not disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and 
	Claim 1 recites “...wherein the real-time event-mediating channel is configured to . . . complete the event...”
Claim 8 recites “...wherein the real-time event-mediating channel is configured to... authenticate... and authorize ...”
Claim 9 recites “...wherein the real-time event-mediating channel is configured to... access... and authorize...”
Claim 10 recites “...wherein the real-time event-mediating channel is configured to... communicate...”
21.	Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
22.	Claims 2-4 and 7-10 are also rejected as each is directly or indirectly dependent upon claim 1.

Claim Rejections - 35 USC § 103
23.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 
24.	Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Frei et al., (US 20160021040 A1) in view of Irwan et al., (US 20190245856 A1) and Ogawa et al., (US 20200151577 A1). 

25.	With respect to claim 1, Frei teaches a system for real-time event processing, the system comprising: 
a distributed communication network (Fig. 1 item 106, ¶¶ [0072]), comprising a real-time event-mediating channel (“Interfacing device”, Fig. 1 item 108, ¶¶ [0070]) 
store a plurality of predetermined event commitment records configured to authenticate a user and facilitate an event by authorizing a first event facilitating entity associated with the user to access a first resource depository associated with the user at the first event facilitating entity (Fig. 1 item 102, [0109], [0168], [0255]-[0258]), and 
a plurality of intra-related Internet-of-Things (IoT) communication devices associated with the user, each IoT communication device comprising a processor, and a memory in communication with the processor and one or more sensors in communication with the processor, wherein the memory stores instructions and the processor is configured to execute the instructions to (¶¶ [0165]-0168]): 
	receive, via the distributed communication network, information related to one of the predetermined event commitment records, wherein the information includes, 

an event processing rule designating the real-time event-mediating 
channel for processing an associated event request, (¶¶ [0023]-[0024], [0165]-0169], [0342], [0346]-[0349]).  
monitor an output of the at least one of the sensors to determine when the output 
exceeds the threshold limit associated with performance of the service performed by the service provider (¶¶ [0019]-[0020], [0068], [0166]-[0168], [0357]), and 
 in response to determining that the output exceeds the threshold limit associated 
with performance of the service performed by the service provider, wirelessly communicate, via the distributed communication network, a notification to one of the plurality of inter-related IoT communication devices that notifies the one of the plurality of inter-related IoT communication devices that the output exceeds the threshold limit associated with performance of the service performed by the service provider (¶¶ [0023]-[0027], [0094]-0095], [0156], [0169]). 
wherein the real-time event-mediating channel is configured to, in response to receiving the event request, complete the event in real-time to receiving the event request (¶¶ [0165]-[0169], [0346]).  
	Frei does not explicitly disclose:

in response to the one of the plurality of intra-related IoT communication devices receiving the notification from at least a designated predetermined minimum quantity of the plurality of inter-related IoT communication devices, wirelessly communicate, via the distributed communication network to the real- time event-mediating channel, an event request associated with the one of the plurality of predetermined event commitment records, wherein the predetermined minimum quantity is greater than one.
However, Irwan discloses:
a distributed blockchain network comprising a plurality of decentralized nodes configured to (Fig.1, ¶¶ [0056], [0063] and [0086]):
	Therefore, it would have been obvious for a person of ordinary skill in the art at the time application was filed to simply modify the distributed communication network (¶¶ [0070], [0072]) of Frei in view of Irwan in order to improve the resistance of networked IoT devices to attacks from unauthorized or malicious use, or malware (¶¶ [0056], [0063] and [0086]).
	The combination of Frei and Irwan does not explicitly disclose
	in response to the one of the plurality of intra-related IoT communication devices receiving the notification from at least a designated predetermined minimum quantity of the plurality of inter-related IoT communication devices, wirelessly communicate, via the distributed communication network to the real-time event-mediating channel, an event request associated with the one of the plurality of predetermined event commitment records, wherein the predetermined minimum quantity is greater than one.

	 in response to the one of the plurality of intra-related IoT communication devices receiving the notification from at least a designated predetermined minimum quantity of the plurality of inter-related IoT communication devices, wirelessly communicate, via the distributed communication network to the real- time event-mediating channel, an event request associated with the one of the plurality of predetermined event commitment records, wherein the predetermined minimum quantity is greater than one (¶¶ [0180]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time application was filed to simply modify the distributed communication network of Frei and blockchain network Irwan, in view of Ogawa, the motivation being to have a consensus decision of related devices taking action.
With respect to the limitation “wherein the information includes . . . (ii) an event processing rule designating the real-time . . . request”, this is nonfunctional descriptive material as it only describes the data that is contained in the application unique identifier, while the data contained in the application unique identifier is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).


claim 7, the combination of Frei and Irwan, in view of Ogawa, teach all the subject matter of the system as described above with respect to claim 1. Additionally, Frei discloses:
, wherein the processor of each of the inter-related IoT communication devices, is further configured to:
	in response to determining that the output of the at least sensor of one of the plurality of inter-related IoT communication devices satisfies the inter-related IoT communication device-specific event triggering rule, wirelessly communicate, via the distributed communication network, a notification to at least one of the plurality of inter-related IoT communication devices that notifies the at least one the inter-related IoT communication device that the output satisfies the event triggering rule, in response to receiving the notification from the plurality of inter-related IoT communication devices, determine that the event triggering rules have been satisfied in a predetermined sequence, and in response to determining that the event triggering rules have been satisfied in the predetermined sequence, wirelessly communicate, via the distributed communication network to the real-time event-mediating channel, an event request associated with the one of the plurality of predetermined event commitment records (¶¶ [0025], [0168]).

27.	With respect to claims 8 and 9, the combination of Frei and Irwan, in view of Ogawa, teach all the subject matter of the system as described above with respect to claim 1. Furthermore. Irwan, teaches a system, apparatus and product comprising:


28.	With respect to claim 10, the combination of Frei and Irwan, in view of Ogawa, teach all the subject matter of the system as described above with respect to claim 8. 
Furthermore. Irwan, teaches a system, apparatus and product comprising:
wherein the real-time event-mediating channel is further configured to, in response to receiving the event request, communicate an authentication and authorization request to the first event facilitating entity to access the one of the predetermined event commitment records in the distributed blockchain network to authenticate the user and authorize the first event facilitating entity to access the first resource depository at the first event facilitating entity (¶¶ [0056], [0060], [0063]-[0065], [0086]-[0087] and [0116]). 

29.	Claim 2, is rejected under 35 U.S.C. 103 as being unpatentable over Frei et al., (US 20160021040 A1) in view of Irwan et al., (US 20190245856 A1) and Ogawa et al., (US 20200151577 A1), further in view of Hunn et al., (US 20170287090 A1).

claims 2, the combination of Frei and Irwan, in view of Ogawa, teach all the subject matter of the system as described above with respect to claim 1, but did not disclose a system, apparatus and product comprising:
wherein the event is a transfer of resources from the first resource depository to a second resource depository associated with a second event facilitating entity
However, Hunn, teaches a system, apparatus and product comprising:
wherein the event is a transfer of resources from the first resource depository to a second resource depository associated with a second event facilitating entity (¶¶ [0007], [0050], [0059], [0061], [0119], [0173], [0211]).
Therefore, it would have been obvious for a person of ordinary skill in the art to simply modify the distributed communication network (¶¶ [0070], [0072]) of Frei, Irwan, in view of Hunn in order to have a smart contract controlled event data resources (¶¶ [0007], [0119] and [0211]).
With respect to the limitation “wherein the event is . . . facilitating entity.” this is nonfunctional descriptive material as it only describes the data that is contained in the application unique identifier, while the data contained in the application unique identifier is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).


Claims 3-4, are rejected under 35 U.S.C. 103 as being unpatentable over Frei et al., (US 20160021040 A1) in view of Irwan et al., (US 20190245856 A1) and Ogawa et al., (US 20200151577 A1), further in view of Mattingly et al., (US 20180144292 A1). 

32.	With respect to claim 3, the combination of Frei and Irwan, in view of Ogawa, teach all the subject matter of the system as described above with respect to claim 1, but did not disclose a system, apparatus and product comprising:
wherein the processor of each of the plurality of IoT communication devices is further configured to execute the instructions to receive, via the distributed communication network, the information related to one of the predetermined event commitment records, wherein the information includes 
(i) the event triggering rule associated with at least one of the sensors, wherein the event triggering rule is a minimum threshold limit associated with a consumable product consumed by the IoT communication device or a device associated with the IoT communication device. 
 However, Mattingly, teaches a system, apparatus and product comprising:
wherein the processor of each of the plurality of IoT communication devices is further configured to execute the instructions to receive, via the distributed communication network, the information related to one of the predetermined event commitment records, wherein the information includes 
(i) the event triggering rule associated with at least one of the sensors, wherein the event triggering rule is a minimum threshold limit associated with a consumable product consumed by the IoT communication device or a device associated with the IoT 
Therefore, it would have been obvious for a person of ordinary skill in the art to simply modify the distributed communication network (¶¶ [0070], [0072]) of Frei, Irwan, in view of Mattingly, in order to have a threshold tracking devices usage in an inventory tracking system  (¶¶ [0016]-[0017], [0036], [0042] and [0049]).
With respect to the limitation “wherein the information includes . . . .” this is nonfunctional descriptive material as it only describes the data that is contained in the application unique identifier, while the data contained in the application unique identifier is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).


33.	With respect to claims 4, the combination of Frei, Irwan and Ogawa, in view of Mattingly, teach all the subject matter of the system as described above with respect to claim 3.
Furthermore, Mattingly, discloses a system, apparatus and product comprising:
wherein the processor of each of the plurality of IoT communication devices is further configured to, in response to determining that the output satisfies the event triggering rule, execute the instructions to wirelessly communicate, via the distributed 



Conclusion
47.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT IDIAKE whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/
PrivatePair.

/VINCENT I IDIAKE/Examiner, Art Unit 3699                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685